                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

AARON LEE WILLIAMS                                                                PLAINTIFF

v.                                  No. 2:21-CV-02015

SHERIFF HOBE RUNION, et al.                                                   DEFENDANTS

                                           ORDER

       The Court has received a report and recommendation (Doc. 32) from Chief United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to object has

passed. The Magistrate recommends the Court dismiss Plaintiff’s case without prejudice for

failure to comply with Court orders and failure to prosecute. The Court has reviewed the record

and the report and recommendation, which contains no error and is ADOPTED.

       IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

The pending motions (Docs. 11 and 25) are TERMINATED AS MOOT. Judgment will be entered

accordingly.

       IT IS SO ORDERED this 2nd day of July, 2021.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
